DETAILED ACTION
This action is pursuant to the claims filed on January 13, 2021. Currently claims 1-3, 6-17, and 19-25 are pending with claims 1, 7, 15, and 22 amended and claims 4-5 and 18 previously canceled. Below follows a complete non-final action of claims 1-3, 6-17, and 19-25. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2020 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  amend “in input electrode” to – an input electrode – in line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-17, and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an individual” in both lines 3 and 7 (occurs twice). It is unclear if this is the same individual or not. For examination purposes, the limitations will be interpreted as the same individual. 
Claim 1 recites the limitation “direct current” in line 10. However, it is unclear if this is the same or different direct current than the direct current recited in line 8. For examination purposes, the limitations will be interpreted as the same direct current. 
Claim 2 recites the limitation “the signals” in line 3. However, it is unclear if this is the same or different than the bioelectric signals of claim 1. For examination purposes, the limitations will be interpreted as the same bioelectric signals.  
Claim 8 recites the limitation “direct current” in line 2. However, it is unclear if this is the same or different direct current than the direct current recited in claim 1. For examination purposes, the limitations will be interpreted as the same direct current. 
Claim 10 recites the limitation “covering each capacitive-type sensor with a mechanical or structural enclosure” in lines 2-3. This renders the claim indefinite as it is unclear if this enclosure is the same as, different than, or in addition to the housing of claim 1. Clarification is 
Claim 15 recites the limitation “direct current” in line 12. However, it is unclear if this is the same or different direct current than the direct current recited in line 7. For examination purposes, the limitations will be interpreted as the same direct current. 
Claim 23 recites the limitation “each capacitive-type sensor is partially covered with a mechanical or structural enclosure” in lines 1-2 This renders the claim indefinite as it is unclear if this enclosure is the same as, different than, or in addition to the housing of claim 15. Clarification is required. For examination purposes the enclosure will be interpreted as any structure that encloses the sensor. 
Claims 2-3, 6-14, 16-17, and 19-25 are also rejected for their dependency on a rejected claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-10, 12-13, 15-19, 20-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wilton-Davies (US Patent No.: 3,707,959) in view of Brun del Re et al (US PGPUB: 2004/0073104). 
Regarding independent claim 1, Wilton-Davies discloses a method for measuring bioelectric signals underwater (abstract) comprising: 
placing two sensors on an individual (Col 2, Lines 48-49 refer to placing electrodes, interpreted as two sensors, on to the skin of a subject), wherein each sensor of the two sensors is a capacitive-type sensor (Col. 2, Lines 49-50 refer to the electrodes as capacitively coupled) 
measuring the bioelectric signals with the two sensors while at least one of the two capacitive-type sensor is at least partially underwater (Col. 1, Lines 27-51 and Col. 3, Lines 29-60 refer to divers using the sensors to measure electrocardiogram signals where the divers are in water (at least partially underwater)).
Wilton Davies does not explicitly disclose the capacitive-type sensor having an associated insulating layer of material and wherein placing the two sensors involves placing each sensor at a distance from an individual and forming a respective gap between the associated insulating layer of material and skin of the individual so as to prevent conduction of direct current between the skin of the individual and each capacitive-type sensor; the sensor having an input electrode, a first stage amplifier connected to the input electrode, a wire; preventing the conduction of direct current by covering each input electrode with the associated insulated layer of material; encasing the input electrode in a housing; protecting the input electrode from electromagnetic interference with a guard connected to the housing; and while there can be at least some water present between the individual’s skin and the associated insulating layer of at least one of the two capacitive-type sensors. 
However, Brun del Re discloses a bio-electrode (Figure 12: 35) comprising an input electrode (20) covered by an associated dielectric layer (21) preventing the conduction of direct current ([0115]; note as broadly claimed, the dielectric will have some degree of insulation). The sensor is placed so that the insulating layer (21) faces the body. A gap is formed between the insulating layer and the skin by a cushioning volume of material (30). This material has the capacity to both contain and emit water when placed on the skin (3) of the body of the user ([0118]-[0019]; interpreted as at least some water present between the individual’s skin and the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified each capacitive sensor of Wilton-Davies to incorporate the electrode structure including the insulating layer and gap formed by the cushioning layer as disclosed by Brun del Re because the pliable and conformable cushioning layer cushions the electrode against small displacements of the body ([0117], [0017]), thereby minimizing mechanical motions at the interface between the body and the electrode. Further this configuration is utilized because the cushioning layer is able to support a stable pathway for spontaneous ionic conduction formed from moisture at the interface ([0018]). 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified each capacitive sensor of Wilton-Davies to incorporate the guard of Brun del Re. This configuration provides the benefit of excluding effects arising from intruding electromagnetic signals originating in the environment ([0112]). 
Regarding dependent claim 2, in view of the combination of claim 1, Brun del Re further discloses, wherein measuring the bioelectric signals while at least one of the two capacitive-type sensors is at least partially underwater includes measuring the signals while there is at least some water present between the individual's skin and each capacitive-type sensor ([0118]-[0019]).
Regarding dependent claim 3, in view of the combination of claim 1, Brun del Re further discloses wherein at least one of the capacitive-type sensors is an active sensor ([0115] refers to sensor 35 comprising  an amplifier circuit 25, interpreted as active sensor).
Regarding dependent claim 6, in view of the combination of claim 1, Brun del Re further discloses further comprising filling the respective gap with vacuum, air, water ([0119]), hair, textile ([0118]), cloth, foam, rubber, plastic, fiber or a combination thereof. The Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 7, in view of the combination of claim 1, Wilton-Davies further discloses wherein placing the two capacitive-type sensors includes mounting the capacitive-type sensors on a holding device comprising a garment (Col. 1, Line 51; diving suit), a wet suit (Col. 1, Line 51 diving suit), a dry suit, a harness (Col. 1, Line 51; elastic harness), an elastic strap (Col. 1, Line 51; elastic harness), a diving helmet, a diving mask, a head covering, a device worn around the wrist, a backpack, SCUBA equipment , a SCUBA gas tank, or a closed circuit rebreather worn by the individual. The Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 8, in view of the combination of claim 1, while Brun del Re discloses an insulative layer (20) that limits the conduction of current, Brun del Re does not explicitly disclose further comprising limiting the conduction of direct current through the insulating layer below 1pA.
Regarding dependent claim 9, in view of the combination of claim 1, Wilton-Davies further discloses wherein measuring the bioelectric signals is performed while each capacitive-type sensor is completely underwater (Col. 1, Lines 27-51 and Col. 3, Lines 29-60 refer to divers using the sensors to measure electrocardiogram signals where the divers are in water).
Regarding dependent claim 10, in view of the combination of claim 1, Wilton-Davies further discloses wherein measuring the bioelectric signals is performed after partially covering the capacitive-type sensor with a mechanical or structural enclosure that protects each capacitive-type sensor from water (Col. 1, Lines 44-51 refer to rigidly mounting the electrodes to an elastic harness or diving suit, interpreted as a structural enclosure that protects the sensor from water by providing the pressure needed to maintain contact when in use (i.e. in the water)).
Regarding dependent claim 12, in view of the combination of claim 1, Wilton-Davies further discloses wherein the individual is a living organism (Col. 2, Lines 48-49 refer to taking an electrocardiogram (ECG)).
Regarding dependent claim 13, in view of the combination of claim 12, Wilton-Davies further discloses wherein measuring the signals includes measuring signals generated by organs of the living organism including the following types of signals: electrocardiogram (ECG) (Col. 2, Lines 48-49), electroencephalogram (EEG), electrooculogram (EOG), electromyogram (EMG) or combinations thereof. The Examiner notes the remainder of the limitations are in the alternative.
Regarding independent claim 15, Wilton-Davies discloses a sensor system for measuring a bioelectric signal of an individual having skin (Col 2, Lines 48-49 refer to said system comprising: 
a plurality of sensors (multiple electrodes on skin), at least two of the plurality of sensors being constituted by capacitive-type sensors (Col. 2, Lines 49-50 refer to the electrodes as capacitively coupled), wherein each capacitive type sensor is configured to measure the bioelectric signal of the individual when the capacitive-type sensor is partially underwater (Col. 1, Lines 27-51 and Col. 3, Lines 29-60 refer to divers using the sensors to measure electrocardiogram signals where the divers are in water (at least partially underwater)).
Wilton Davies does not explicitly disclose wherein each capacitive – type sensor has an associated insulating layer of material and is configured to be placed a distance from the individual, to form a gap between the associated insulating layer of material and the skin of the individual so as to prevent conduction of direct current between the skin of the individual and the capacitive-type sensor and configured to measure the bioelectric signal of the individual with at least some water preset between the individuals skin and the associated insulating layer of the capacitive-type sensor, wherein each capacitive-type sensor has an input electrode covered with the associated insulated layer of material preventing the conduction of direct current, a first stage amplifier connected to the input electrode, a housing encasing the input electrode and a wire, said housing being connected to a guard for protecting the input electrode for electromagnetic interference. 
However, Brun del Re discloses a bio-electrode (Figure 12: 35) comprising an input electrode (20) covered by an insulating dielectric layer (21) preventing the conduction of direct current ([0115]). The sensor is placed so that the insulating layer (21) faces the body. A gap is formed between the insulating layer and the skin by a cushioning volume of material (30). This 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified each capacitive sensor of Wilton-Davies to incorporate the electrode structure including the insulating layer and gap formed by the cushioning layer as disclosed by Brun del Re because the pliable and conformable cushioning layer cushions the electrode against small displacements of the body ([0117], [0017]), thereby minimizing mechanical motions at the interface between the body and the electrode. Further this configuration is utilized because the cushioning layer is able to support a stable pathway for spontaneous ionic conduction formed from moisture at the interface ([0018]). 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified each capacitive sensor of Wilton-Davies to incorporate the guard of Brun del Re. This configuration provides the benefit of excluding effects arising from intruding electromagnetic signals originating in the environment ([0112]). 
Regarding dependent claim 16, in view of the combination of claim 15, Wilton-Davies further discloses wherein one of the capacitive-type sensors is completely underwater (Col. 
Regarding dependent claim 17, in view of the combination of claim 15, Brun del Re further discloses wherein at least one of the capacitive-type sensors is an active sensor ([0115] refers to sensor 35 comprising  an amplifier circuit 25, interpreted as active sensor).
Regarding dependent claim 19, in view of the combination of claim 15, Wilton-Davies further discloses where the plurality of sensors is mounted in a harness (Col. 1, Line 51; elastic harness) or holding device (Col. 1, Line 51; elastic harness can also be interpreted as a holding device).
Regarding dependent claim 20, in view of the combination of claim 15, Wilton-Davies further discloses wherein the plurality of sensors is embedded into a wet or dry diving suit (Col. 1, Line 51 diving suit).
Regarding dependent claim 21, in view of the combination of claim 19, Brun del Re further discloses wherein the harness or holding structure keeps the plurality of sensors spaced from the skin of the individual (Figure 12 displays the gap formed by cushioning material 30; additionally [0034] discloses the electrode can be built into clothing, i.e. a holding structure interpreted as keeping the electrode spaced from the skin). 
Regarding dependent claim 23, in view of the combination of claim 15, Wilton-Davies further discloses each capacitive-type sensor is partially covered with a mechanical or structural enclosure that protects each capacitive-type sensor from water
Regarding dependent claim 25, in view of the combination of claim 15, Brun del Re further discloses wherein each capacitive-type sensor is also configured to measure the bioelectric signal of the individual while the sensor is not underwater and with no water present between the individual's skin and the insulating layer of each capacitive type sensor ([0118]-[0019] refer to the cushioning layer of the can both emit and contain water, displaying that the sensor is capable of measuring a signal when there is no water present in the gap formed by the cushioning layer).
Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wilton-Davies (US Patent No.: 3,707,959) in view of Brun del Re et al (US PGPUB: 2004/0073104), further in view of Hyatt et al (US PGPUB: 2014/0073896).   
Regarding dependent claims 11 and 24, in view of the combination of claims 1 and 15, Wilton-Davis does not explicitly disclose wherein measuring the bioelectric signals is performed after covering each the capacitive-type sensor with a hydrophobic coating located on the associated insulating layer of material.
However, Hyatt discloses a medical electrode (Figure 1: 10) comprising an insulative layer that comprises a hydrophobic film ([0020]; film interpreted as coating). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the insulating layer of Wilton-Davies/Brun del Re combination to incorporate the hydrophobic layer of Hyatt. This configuration provides the benefit of preventing short circuits ([0006]). 
Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wilton-Davies (US Patent No.: 3,707,959) in view of Brun del Re et al (US PGPUB: 2004/0073104), further in view of Vardy (US PGPUB: 2009/0264776).  
Regarding dependent claim 14, in view of the combination of claim 1, Wilton-Davies does not explicitly disclose further comprising injecting an excitation current or voltage into the individual to produce a voltage constituting the bioelectric signal.
However, Vardy discloses a system for measuring physiological aspects of the body (abstract and Figures 1-2) comprising an excitation electrode (Figure 2, 25) for delivering an electrical charge at different frequencies to be read by the other electrodes ([0078]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to have modified the device of Wilton-Davies/Brun del Re to incorporate the step of injecting an excitation signal as taught by Vardy because this provides the ability for real time analysis of the detected physiological signal, thereby allowing for more efficient and effective decision making ([0011]).
Regarding dependent claim 22, in view of the combination of claim 15, Wilton Davies further discloses whereby in use, the resulting voltage is measured underwater (Col. 1, Lines 27-51 and Col. 3, Lines 29-60) but does not explicitly disclose an injection electrode adapted to inject a current or voltage into a body of the individual to generate the bioelectric signal as a resulting voltage in the individual; and the system further comprising an electronics module including a processor for analyzing the resulting voltage to calculate an impedance value of the body of the individual.
Further, Vardy discloses a system for measuring physiological aspects of the body (abstract and Figures 1-2) comprising an excitation electrode (Figure 2: 25) for delivering an electrical charge at different frequencies to be read by the other electrodes ([0078]). The system further comprises an electronics module (figure 1) including a processor (14) for calculating an impedance value for the body of the individual ([0073]-[0075]). Therefore, it would have been . 
Response to Arguments
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive. 
Specifically, Applicant argues “The Applicant respectfully submits that one or ordinary skill would have no apparent reason to combine the teachings of Wilton-Davis and Brun del Re et al. because the cushioning layer 30 would interfere with the sensing arrangement of Wilton Davis” (p. 8, Remarks). This is not persuasive as Brun del Re explicitly discloses the presence of the cushioning material, and subsequently the associated water, increases the electrical conductivity between the skin and the electrode, thus, not interfering with the sensing ([0119]). 
Further, Applicant argues “Furthermore, even if the combination were formed as suggested by the Examiner, the cushioning layer 30 would be part of the resulting sensor and there would not be water between the sensor and the insulating layer as required by independent claims 1 and 15” (p. 8, Remarks). This is not persuasive. It is noted that Applicant has argued that there is not water between the sensor and the insulating layer as required in claims 1 and 15. However, when turning to the claims 1 and 15, the claims recite “at least some water present between the individual’s skin and the associated insulating layer” and will be interpreted this way for argument’s sake. As noted above, the cushioning material 30 of Brun del Re is made of material that contains and emits water ([0118]-[0119]). This cushioning material, positioned between the sensor 35 and the skin (see Fig, 12), results in the presence of water between the 
Further, Applicant argues “In addition, claims 1 and 15 now require a guard protecting the electrode from electromagnetic interference… This description explicitly eliminates a guarding configuration, since one of the desired effects of guard is to eliminate signal loss via shunt capacitance between the pickup electrodes and the shielding conductive layer” (p. 8-9, Remarks). This is not persuasive. The Examiner notes that claims 1 and 15 broadly define the guard and at most require the guard to be connected to the housing and protect the input electrode from electromagnetic inference.  As outlined above, the system of Brun del Re discloses a guard that is connected to the housing and protects the input electrode from electromagnetic interference (Fig. 4, Fig, 12, [0112], [0115], [0148]), and thus discloses the limitations required by claims 1 and 15. The Examiner suggests amending the claims to incorporate more specific details of the guard as outlined in the specification (i.e. the driven shield or guard voltage in paragraphs [0040], [0041]) in order to further define the guard. 
Examiner notes Applicant has not provided additional arguments for any dependent claims and as such the rejections of the dependent claims are tenable for at least the reasons outlined above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        


/EUN HWA KIM/Primary Examiner, Art Unit 3794